Citation Nr: 0104815	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  94-43 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran had active military service from October 1975 to 
October 1992.  

This appeal arose from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The RO, in pertinent part, denied the 
veteran's claim of entitlement to service connection for 
PTSD. 

The appeal was subsequently transferred at the veteran's 
request to the Atlanta, Georgia RO.  

The veteran requested a hearing at the RO, but despite 
rescheduling multiple times, canceled each hearing or did not 
appear.  

In March 1997 the Board of Veterans' Appeals (Board) issued a 
remand for additional development and adjudicative action.  
The development was not completed and after confirming the 
prior action in September 2000 the RO returned the appeal to 
the Board for further appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Although the claim on appeal has been pending for some time, 
various deficiencies require another remand to the RO for 
additional development and adjudicative action.  

A Board remand confers on a veteran a due process right in 
substantial completion of remand directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The Board remanded this claim in March 1997, in part, for 
further clarification of stressors, and further development 
to include an attempt at verification of stressors by the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly the Environmental Support Group 
(ESG)) if specific stressor information was provided, and a 
VA examination if stressors were confirmed.  

The RO sent a letter to the veteran requesting additional 
stressor information but the veteran did not respond.  The RO 
apparently tried mailing the notification to multiple 
addresses.  The RO then returned the claim to the Board 
without sending the veteran's claim to the service department 
for verification of stressors and without ordering another 
examination.  

Upon re-review of the claims folder the Board feels that 
notwithstanding that the veteran did not respond to the RO, 
in the interests of fairness another attempt should be made 
to contact him and additional development and adjudicative 
action is warranted as well.  

There have been a number of relevant changes in the law since 
the last Board remand in this matter.  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court, citing 38 C.F.R. § 3.304(f), 
discussed the requisite elements for eligibility for service 
connection for PTSD.  The Court also determined that a 
diagnosis of PTSD is presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor to cause PTSD.  

Secondly, new regulations were issued revising the diagnostic 
criteria for rating mental disorders effective November 7, 
1996.  61 Fed. Reg. 52695, Oct. 8, 1996.  The changes affect 
service connection claims for PTSD only in that an amendment 
to 38 C.F.R. § 4.125 requires use of the Diagnostic and 
Statistical Manual for Mental Disorders IV (DSM-IV) as 
opposed to the prior version of the manual, the DSM-III-R.  
The manual criteria define the requirements for a diagnosis 
of PTSD.  

Third, in June 1999, revised regulations concerning PTSD were 
published which reflected the decision of the Court in Cohen.  
Changes were made to 38 C.F.R. § 3.304(f).  Service 
connection for PTSD now requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125 (a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32807-32808 (1999) (to be codified at 38 C.F.R. § 3.304 (f)).  

Finally, pertinent to satisfying the duty to assist, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

On the question of whether the duty to assist has been 
satisfied, the claims folder does not contain copies of the 
veteran's service personnel records and it appears that the 
veteran has had additional VA and private psychological 
treatment, the records of which are not associated with the 
claims folder.  

With respect to VA records, records generated by VA are 
considered to be within the constructive (if not actual 
notice) of VA adjudicators.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

If documents generated by VA agents or employees, including 
physicians, predate the Board's decision, are within the 
Secretary's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 612-613.  See 
also Dunn v. West, 11 Vet. App. 462 (1998).  

The Board also notes that the RO has never apparently 
requested verification by the service department 
(specifically the USASCRUR) of the veteran's claimed 
stressors.  The Board is of the opinion that the veteran has 
given sufficiently detailed information to at least make an 
attempt to verify his stressors, regardless of whether he can 
provide additional details.  

The veteran's DD Form 214, Record of Service, notes military 
occupational specialties of Food Service Specialist, 94B10, 
16 years and 7 months, and Infantryman, 11B10, 8 years and 7 
months.  The veteran was awarded the Southwest Asia Service 
Medal and Kuwait Liberation Medal.  

In a March 1995 statement the veteran stated that he arrived 
in the theater of operations on January 3, 1990 and left on 
May 20, 1990.  He stated that while there he was assigned to 
the "4/24" armor battalion serving as food service sergeant 
and a "decon" team leader.  He also reported that he was 
used as a support driver, transporting ammunition, fuel and 
food to the M-1's on the front line and transporting Iraqi 
prisoners.  

The first stressor reported was the critical injury of a 
friend from service.  His friend was reportedly injured in a 
landmine explosion in "March" while "going back to Camp 
Echo."  The veteran did not provide a name; he only referred 
to his friend as "The Captain."  The Captain was described 
as white, and in his early thirties.  His unit was reportedly 
from "Kaiser slautern, Germany."  The veteran stated that 
they met in Saudi Arabia at "the S-1 point" where the 
Captain was in charge of rations and "the fuel point."  

The veteran also described exposure to dead bodies of Iraqi 
soldiers.  About the end of April to the beginning of May 
they were traveling down the main highway between Kuwait and 
Iraq and entered an area known as "Mig Alley."  He stated 
that this is where the Iraqis had tried to withdraw when the 
war first broke out.  He described the area as a 5 1/2 mile 
stretch of "dead, burned rotten flesh."  

The veteran also described witnessing a friendly fire 
incident in which a Bradley vehicle was hit by a round from 
an M-1.  He stated that eight or nine people were inside all 
of whom died.  A person "on top" "shot out like a cork."  
The veteran said that this happened about 250 meters away 
from him on or about February 25, 1990.  He stated that there 
were no Bradleys in his unit so he felt that the soldiers 
were with the mechanized unit attached to his unit.  

On a VA psychiatric examination in February 1995 a diagnosis 
was made of PTSD.  The examiner noted that the veteran 
continued to have difficulty adjusting to memories of the 
Gulf War and difficulty coping.  

The veteran reported that in service he was a cook and 
infantryman.  He reported that he served in the Gulf from 
January 3, 1990 to May 1990 with the 424th armored battalion.  
He was battalion mess sergeant and attached to the 3rd 
armored corps reserve.  He stated that he provided field 
support to tanks and food and supplies.  

The traumatic events described included witnessing the 
killing of Iraqi troops and seeing dead Iraqis on the ground.  
He reported that sometimes he had to drive trucks through the 
devastation and bodies.  The examiner stated that the veteran 
participated in the war, even though in non-combat duties, 
and was exposed to killing and death. 

The examiner also reviewed a psychosocial survey and private 
treatment records and so would have considered the stressors 
reported in those documents.  

A January 1995 private psychiatric report contains a 
diagnosis of PTSD.  The veteran reported that in service he 
had combat service in the Gulf War (Desert Storm).  

Although his primary job was as a cook (mess sergeant) he 
also served as a backup driver and head of a decontamination 
team.  The veteran reported that his wartime experiences 
included seeing mutilated bodies and considerable destruction 
in Iraq.  He also reported a friendly fire incident that 
resulted in the deaths of some American troops.  He reported 
that he was standing next to the tank that fired the fatal 
shot.  

A January 1995 report from a mental health counselor also 
contains a diagnosis of PTSD.  The veteran reported that he 
was trained as a foodservice specialist and in infantry.  
Reportedly in January of 1991 his unit, the 424th battalion, 
was sent as support to the third armor division during 
Operation Desert Storm.  

The veteran reported that the Iraqis fired Scud missiles into 
their area.  He also reported that he experienced a lot of 
casualties and it was common to encounter Iraqis in 
significant distress.  He reported seeing one such soldier 
whose arm and leg were gangrenous.  In another incident some 
U.S. soldiers placed a severed head on the hood of a vehicle.  

The veteran also reported a friendly fire incident where a 
"saber round" was fired and went off course and hit a 
Bradley tank.  He reported that one soldier flew up in the 
air.  Part of the crew was able to get out but the rest 
burned inside the vehicle.  

In a VA Social and Industrial survey conducted in September 
1994 the veteran was described as a Desert Storm combat 
veteran.  He reportedly served until 1992 as a food service 
specialist and infantry.  

The veteran stated that he was in Saudi Arabia from January 
3, 1991 to May 20, 1991 with the 4th of the 24th armored 
battalion, 8th Army, which reportedly participated in 
assaultive movements into Iraqi territory and was part of the 
units initially moving into Iraq.  He stated that his unit 
advanced to within 45 miles of Baghdad and then were 
redeployed to Kuwait City and Basra.  His unit's role was to 
provide resupply of ammunition, food, water and fuel.  He 
personally served as battalion food service sergeant.  
Additional duties included "hasty decon team."  

As for stressors, the veteran reported primarily that he was 
exposed to dead bodies, some of which appeared mutilated, and 
he recalled the smell of burned flesh and war zone 
destruction.  He described an incident where a Captain, a 
good acquaintance made near Kuwait City, was hit by an anti-
tank/personnel carrier mine.  The veteran stated that he was 
told that he died while being transferred.  The veteran also 
recalled a E-8 master sergeant who rode around with a wounded 
Iraqi with a gangrenous leg on the hood of his vehicle.  

Addition reported stressors included being exposed to dangers 
of Scud missile attacks (one landed 20 miles away), 
antipersonnel/tank mines and some small arms fire skirmishes, 
and also the possibilities of chemical warfare, and of 
friendly fire.  

The social worker who conducted the interview found that the 
veteran was exposed to significant war zone related events 
which generated PTSD symptoms.  He was hesitant in 
identifying clear and specific war zone traumatic events but 
with prodding and prompting was able to provide information 
requested.  

Therefore, for the reasons stated above, the Board is 
deferring adjudication of the issue on appeal pending a 
remand of the case to the RO for further development as 
follows:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  


For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers who may possess 
additional records referable to treatment 
of PTSD.  After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports.

The RO should again contact the veteran 
and request that he submit additional 
information he may have referable to 
stressor exposure in service.

3.  The RO should review the entire 
claims file and prepare a summary of the 
details of the claimed stressor or 
stressors based on review of all 
pertinent documents including all medical 
reports and examinations, and the 
veteran's statements already of file and 
most recently obtained (if any).  

This summary, all associated documents, 
and a copy of this remand should then be 
sent to the U.S. Armed Services Center 
for Research of Unit Records, 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197 with a request for 
corroboration of the veteran's alleged 
stressors and combat status.  

4.  Following receipt of a response from 
the USASCRUR, whether verifying the 
claimed stressors, or stating that 
stressors cannot be verified, the RO must 
make a specific determination, based upon 
the complete record, as to whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the 
appellant engaged in combat and should 
include a discussion regarding the 
credibility of the veteran's lay 
statements and testimony.  

5.  If stressors are verified, the RO 
should arrange for the veteran to be 
afforded a VA psychiatric examination by 
a board of two VA psychiatrists to 
determine whether he suffers from PTSD, 
and the probable etiology of that PTSD.  

Any studies or tests deemed necessary 
including PTSD sub scales should be 
accomplished.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  The examiners must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination. 

The RO must specify which stressor(s) it 
has found to be established by the 
record; and instruct the examiners that 
only the established stressor(s) may be 
considered.

The examination reports should specify 
all pertinent material reviewed in the 
claims folder.  If a diagnosis of PTSD is 
made, the examiners should specify: 
(1) whether the stressors found to be 
established by the record are sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD.  The 
examination reports should include the 
complete rationale for all opinions 
expressed.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
reports(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives of 
this remand and if they are not, the RO 
should implement corrective procedures.  
Stegall, 11 Vet. App. 268.  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  The RO 
should document its consideration of the 
applicability of the provisions of all 
applicable laws, regulations, cases and 
other authority.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for VA examinations 
without good cause shown may adversely affect the outcome of 
his claim.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


